   Case 18-21225-tnw        Doc 23     Filed 12/20/18 Entered 12/20/18 10:56:41          Desc Main
                                       Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

In RE: Gregory Robert O'Brien                                 Case Number: 18-21225



                                 CERTIFICATE OF SERVICE


    It is hereby certified that a true copy of the Order Confirming was mailed on 12/20/2018 to the

persons indicated either by mail or electronically.




 /s/ Beverly M. Burden
 Beverly M. Burden, Chapter 13 Trustee
 Ky Bar ID: 09330
 P O Box 2204
 Lexington, KY 40588-2204
 notices@ch13edky.com
 859-233-1527


 Gregory Robert O'Brien                               ADAMS, W. RON
 505 Spillman Dr.                                     488 ERLANGER ROAD
 Dry Ridge, KY 41035                                  COVINGTON, KY 41018-1428



 SYNCHRONY BANK                                       GE CREDIT UNION
 VIA ECF                                              10485 READING ROAD
 ,                                                    CINCINNATI, OH 45241

 HSBC BANK USA NA                                     TOYOTA LEASE TRUST
 % OCWEN LOAN SERVICING LLC                           TOYOTA MOTOR CREDIT
 ATTN: CASHIERING DEPARTMENT                          CORPORATION
 1661 WORTHINGTON RD STE 100                          P O BOX 9490
 WEST PALM BEACH, FL 33409                            CEDAR RAPIDS, IA 52409-9490



 MILLSAP & SINGER LLC                                 WOOD & LAMPING LLP
 612 SPIRIT DRIVE                                     VIA ECF
 ST LOUIS, MO 63005                                   ,
 Case 18-21225-tnw   Doc 23   Filed 12/20/18 Entered 12/20/18 10:56:41      Desc Main
                              Document Page 2 of 4


SHAPIRO VAN ESS PHILLIPS &                HSBC BANK USA NA
BARRAGATE LLP                             % OCWEN LOAN SERVICING LLC
VIA ECF                                   ATTN: BANKRUPTCY DEPARTMENT
,                                         P O BOX 24605
                                          WEST PALM BEACH, FL 33416-4605



PORTFOLIO RECOVERY ASSOC                  TOYOTA LEASE TRUST
P O BOX 41067                             Toyota Motor Credit Corporation
NORFOLK, VA 23541-1067                    P O Box 9013
                                          Addison, TX 75001

JEFFERSON CAPITAL SYSTEMS LLC             CITIBANK, NA
P O BOX 7999                              701 EAST 60TH STREET NORTH
ST CLOUD, MN 56302-9617                   SIOUX FALLS, SD 57117
   Case 18-21225-tnw       Doc 23     Filed 12/20/18 Entered 12/20/18 10:56:41          Desc Main
                                      Document Page 3 of 4


                                       Chapter 13 Trustee
                                         P O Box 2204
                                   Lexington, KY 40588-2204



In RE:   Gregory Robert O'Brien                                Case Number: 18-21225


       Below is a list of scheduled payments for your confirmed Chapter 13 plan. The reason for this
schedule is for you to be aware when your Chapter 13 plan payment is due to increase or decrease.
We will not send out a reminder letter when these payment changes happen. Even though the
payment schedule shown is for 60 months, your plan might end sooner.

       Your payments might change after you receive this letter if your plan is modified. We will not
send an updated payment schedule to you.

                 Period    Date (Month/Year)      Payment Due   Payment Received
                   1                    09/2018           $0.00              $0.00
                   2                    10/2018       $2,117.77         $1,060.00
                   3                    11/2018       $2,117.77          $2,117.74
                   4                    12/2018       $2,117.77          $2,117.74
                   5                    01/2019       $2,117.77              $0.00
                   6                    02/2019       $2,117.77              $0.00
                   7                    03/2019       $2,117.77              $0.00
                   8                    04/2019       $2,117.77              $0.00
                   9                    05/2019       $2,117.77              $0.00
                   10                   06/2019       $2,117.77              $0.00
                   11                   07/2019       $2,117.77              $0.00
                   12                   08/2019       $2,117.77              $0.00
                   13                   09/2019       $2,117.77              $0.00
                   14                   10/2019       $2,117.77              $0.00
                   15                   11/2019       $2,117.77              $0.00
                   16                   12/2019       $2,117.77              $0.00
                   17                   01/2020       $2,117.77              $0.00
                   18                   02/2020       $2,117.77              $0.00
                   19                   03/2020       $2,117.77              $0.00
                   20                   04/2020       $2,117.77              $0.00
                   21                   05/2020       $2,117.77              $0.00
                   22                   06/2020       $2,117.77              $0.00
                   23                   07/2020       $2,117.77              $0.00
                   24                   08/2020       $2,117.77              $0.00
                   25                   09/2020       $2,117.77              $0.00
                   26                   10/2020       $2,117.77              $0.00
                   27                   11/2020       $2,117.77              $0.00
                   28                   12/2020       $2,117.77              $0.00
                   29                   01/2021       $2,117.77              $0.00
                   30                   02/2021       $2,117.77              $0.00
                   31                   03/2021       $2,117.77              $0.00
                   32                   04/2021       $2,117.77              $0.00
                   33                   05/2021       $2,117.77              $0.00
                   34                   06/2021       $2,117.77              $0.00
Case 18-21225-tnw   Doc 23     Filed 12/20/18 Entered 12/20/18 10:56:41      Desc Main
                               Document Page 4 of 4
            35                  07/2021        $2,117.77             $0.00
            36                  08/2021        $2,117.77             $0.00
            37                  09/2021        $2,117.77             $0.00
            38                  10/2021        $2,117.77             $0.00
            39                  11/2021        $2,117.77             $0.00
            40                  12/2021        $2,117.77             $0.00
            41                  01/2022        $2,117.77             $0.00
            42                  02/2022        $2,117.77             $0.00
            43                  03/2022        $2,117.77             $0.00
            44                  04/2022        $2,117.77             $0.00
            45                  05/2022        $2,117.77             $0.00
            46                  06/2022        $2,117.77             $0.00
            47                  07/2022        $2,117.77             $0.00
            48                  08/2022        $2,117.77             $0.00
            49                  09/2022        $2,117.77             $0.00
            50                  10/2022        $2,117.77             $0.00
            51                  11/2022        $2,117.77             $0.00
            52                  12/2022        $2,117.77             $0.00
            53                  01/2023        $2,117.77             $0.00
            54                  02/2023        $2,117.77             $0.00
            55                  03/2023        $2,117.77             $0.00
            56                  04/2023        $2,117.77             $0.00
            57                  05/2023        $2,117.77             $0.00
            58                  06/2023        $2,117.77             $0.00
            59                  07/2023        $2,117.77             $0.00
            60                  08/2023        $2,117.77             $0.00
            61                  09/2023        $2,117.77             $0.00

          If you have any questions, please contact your attorney.
